department of the treasury internal_revenue_service washington d c jun uniform issue list te piraits tax_exempt_and_government_entities_division legend decedent a trustee c amount d state f court g date m date n date p date q date r ira x account y dear this is in response to your request for a private_letter_ruling submitted by your authorized representative found in correspondence dated date concerning the proper treatment of a distribution from decedent a’s individual_retirement_account ira ira x under sec_408d of the internal_revenue_code the code’ page your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date n and died on date m while a resident of state f without having attained age you were married to decedent a at the time of his __ you filed a petition with court g seeking appointment as death decedent died testate executrix of decedent a’s estate and on date p you were granted such appointment article fourth of decedent a’s last will and testament provides that decedent a's entire residuary_estate shall be distributed to you outright and free of trust at his death decedent a maintained ira x with trustee c as of the date of death of decedent a the value of ira x was approximately amount d the records of trustee c do not reflect a beneficiary designation for decedent a’s ira x thus the beneficiary of ira x became decedent a’s estate and ira x became part of the residuary portion of said estate in connection with the administration of the estate you authorized the distribution of decedent a’s ira x to the estate’s brokerage account account y on date q said distributed amounts are currently maintained in a money market fund within account y in your capacity as executrix of decedent a’s estate you were advised to distribute the entire balance of account y to yourself as sole residuary beneficiary of the estate you were further advised to roll over the proceeds to your own ira maintained in your name within days of the distribution from ira x however on date r which was within days of date q an advisor from trustee c advised you that said trustee c would not allow you to complete a rollover without first obtaining a private_letter_ruling from the internal_revenue_service as a result of attempting to receive such private_letter_ruling the 60-day rollover period expired you acting as sole representative of decedent a’s estate will request trustee c to pay the ira x proceeds to yourself as sole residuary beneficiary of decedent a’s estate upon receipt of a favorable letter_ruling from the internal_revenue_service you will then roll over the proceeds of ira x into an individual_retirement_account set up and maintained in your name based on the above facts and representations you through your authorized representative request rulings that that the proceeds of ira x that will be received by you as sole beneficiary of the estate of decedent a will be treated as being paid directly from ira x to you as a result you will be treated as the payee or distributee of said ira x proceeds for purposes of sec_408 of the code that ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to you that you are eligible to roll over the distribution from ira x into an ira set up and maintained in your name that pursuant to sec_408 i of the code the service waive the 60-day rollover requirement with respect to the distribution made from ira x page that you be authorized sixty days from the date of this letter_ruling to pay the funds distributed from ira x to yourself as sole residuary beneficiary of decedent a’s estate and then roll over such amount to an ira set up in your name that you will not be required to include in your gross_income for federal_income_tax purposes for the year in which the ira x distribution occurred and the year in which said rollover is made any portion of the amount distributed from ira x and timely rolled over into an ira set up and maintained in your name with respect to ruling requests one two and three sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the regulations question and on date final income_tax regulations regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also 2002_19_irb_852 date answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case the ira x account balance remaining at decedent a's death was payable to decedent a's estate pursuant to the terms of decedent a’s last will the residue of the as estate which includes ira x is to be paid to you as sole residuary beneficiary thereof sole executrix of decedent a’s estate you will cause the ira x proceeds to be paid to you as beneficiary thereof you then will transfer the ira x proceeds into an ira set up and maintained in your name the facts above indicate that you are the sole beneficiary of decedent a’s estate and the sole residuary beneficiary thereof thus upon decedent a’s death pursuant to his will you had the authority to pay yourself all of decedent a’s residuary_estate including ira x thus no third party had any authority to preclude your receiving decedent a’s ira x under the facts stated above it is appropriate to treat you as the payee and beneficiary of ira x for purposes of sec_408 and sec_408 of the code thus with respect to your ruling requests one two and three we conclude as follows that the proceeds of ira x that will be received by you as sole beneficiary of the estate of decedent a will be treated as being paid directly from ira x to you as a result you will be treated as the payee or distributee of said ira x proceeds for purposes of sec_408 of the code that ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to you that you are eligible to roll over the distribution from ira x into an ira set up and maintained in your name with respect to ruling requests four five and six sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty _ disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by trustee c’s requiring that you obtain a private_letter_ruling before it would accept the rollover_contribution which you attempted to make within days of the date amount d was distributed from ira x and your inability to obtain such ruling with the 60-day rollover period therefore with respect to ruling requests four five and six pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x you are granted a period of days from the date of this ruling letter to contribute amount d or any portion thereof into a rollover ira set up and maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount d or any part thereof into an ira set up and maintained in your name will be considered a rollover_contribution within the meaning of sec_408 of the code thus you will not be required to include in your gross_income for federal_income_tax -purposes either for the year in which the ira x distribution occurred or the year in which said rollover is made any portion of the amount distributed from ira x and timely rolled over into an ira set up and maintained in your name page this ruling letter assumes that ira x either is or was qualified under sec_408 of the code at all times relevant thereto it also assumes that the rollover ira into which you will roll over part or all of the ira x distribution will also meet the requirements of sec_408 at all times relevant thereto finally it assumes that your rollover of the ira x distribution will be made within the time frame referenced in this letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office hi you have any questions please call hakkar id fr _aeerey at rk _kkkk not a toll free number sincerely yours y frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
